FERNANDEZ, Circuit Judge,
dissenting.
I do not think that the district court clearly erred1 when it found that the juvenile (JM) was not in custody. As soon as he was contacted by the officers, and even before he went to the officers’ car, he was advised of the reason for their presence and asked if he was willing to talk about the matter; he said he was. They then asked him if he would do so in the car; he was willing to do that too. Then, before the officers asked him any questions he *424was again asked if he was willing to talk and he was told that he was not under arrest, would not be arrested, and was free to go.
True it is that, after JM had twice said that he was willing to talk to the officers, they told him “he was not under arrest, nor would he be arrested, [and] after we were done talking he would be free to leave.” I cannot say that as a matter of law that amounts to a statement that JM was prohibited from leaving until the talk was over. Rather, the district court could decide, as it effectively did, that the statement was a natural way of saying that JM was free to go. And, of course, at any time that JM chose to stop talking, they would be finished talking, and he would be free to leave because the whole encounter hinged on his willingness to speak with the officers. Moreover, it is not as if JM was locked away in a dark room and put upon. He was sitting in a car out in front of his own house in broad daylight for less than an hour—indeed it is probable that the whole encounter from start to finish took around 30 minutes.
In short, as I see it, the district court did not clearly err as to the facts, and based upon those facts the district court did not err in reaching its legal conclusion.
Thus, I respectfully dissent.

. See United States v. Kim, 292 F.3d 969, 973-74 (9th Cir.2002).